Title: From George Washington to Henry Lee, 20 January 1789
From: Washington, George
To: Lee, Henry



Dear Sir,
Mount Vernon Jany 20th 1789

Your favor of the 17th enclosing two Patents for 5000 Acres of Land on Rough Creek in Jefferson Couty (and rough indeed they appear principaly to be) came duly to hand, but I am sorry to say that the specialty of the conveyance proposed by you neither meets my inclination nor expectation. I neither buy nor sell (and I have done both) without a general Warrantee. If their is no dispute with respect to the title, no possible injury can result from giving a general Warrantee. If contrary to your knowledge & belief there should appeare an other and better claimants of these Lands of what avail, to me, is a special Warrantee? Will that afford compensation when it is against the claim of yourself and heirs only that I am indemnified? In that case shall I get anything for the horse, the original cost of which was five hundred pounds and with the hire of the groom there keeping and other incidental charges cannot I should suppose

stand me in much if any less than Seven hundred pounds? There would be no equallity in such a Bargain, you say if I have any doubt of your Title to these Lands you will give others in place of them. I have nothing but report of the general confusion of Landed property in that Country to form any opinion on—& this with me operates equally with respect to all—having made no enquiry into the rights of any; never having speculated in an Acre there.
I thank you for the information respecting Elections. A little time now will bring the whole to a close—It gives us much pleasure to hear that Mrs Lee is better, and will always do so to see you at Mount Vernon. Being with sincere friendship and regard Yours &c.

Go: Washington

